DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the filing of 03/12/2020. Claims 24 are currently pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the water spray tunnel of claims 12 and 23 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	Because (A) the Inventor has not provided direction (for example, with respect to how the water spray tunnel is incorporated into the invention), (B) no working examples have been disclosed, to show how the water spray tunnel cleans the containers, and (C) .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 12, 15, 17, 20, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, 
Claims 5 and 17 recite the broad recitation about 152°F, and the claim also recites to 178°F which is the narrower statement of the range/limitation
Claims 15 and 20 recites the broad recitation 165°F to 205°F, and the claim also recites to about 98°F which is the narrower statement of the range/limitation
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 12 and 23 recites “a water spray tunnel” which renders the claim indefinite because the examiner is unable to clearly determine how the tunnel is incorporated into the apparatus to perform the claimed method.  In order to advance prosecution of the application, the office will interpret the claim as the containers being cleaned.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-11 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Beuerle (US Pub 20090202766), and further in view of Hume (US Patent 5492467).

Regarding Clam 1, Beuerle discloses a method for hot-filling a polymeric container (10-Fig. 1) made of a container material (paragraph [0022], container 10 is made of PET) with heated product comprising (abstract): 
mechanically inverting (Figs. 3-4, movement of ring insert 70 mechanically inverts a portion of base 60) a base (60-Figs. 2-3) of the polymeric container prior to the heated product cooling below a glass transition temperature of the container material to create a positive pressure within the container (paragraph [0008], container is hot filled with a commodity; paragraph [0031], portion 84 is formed before subsequent cooling of the contents).
However, Beuerle is silent regarding the glass transition temperature of the container material.
(Column 1, lines 49-57, Tg for PET is 175-185 degrees F.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention, to have modified the hot-fill process, wherein the hot-fill product is 185 degrees F. of Beuerle with the teachings of Hume, wherein a PET Tg is between 175-185 degrees F., so that the PET material of Beuerle would reach a Tg temperature, wherein in the amorphous state the base can be deformed in a predictable way to form the end result base. 

Regarding Claim 2, Beuerle and as modified Hume in the parent claim, Beuerle disclose wherein the container material is PET (paragraph [0022], container 10 is made of PET) and Hume the glass transition temperature is about 152°F to 178°F (Column 1, lines 49-57, Tg for PET is 175-185 degrees F.).
Therefore, it would have been obvious to one of ordinary skill in the art the further define the material properties of the container made of PET material in Beuerle with the Tg of PET material.

Regarding Claim 3, Beuerle and as modified Hume in the parent claim, Beuerle and as modified Hume in the parent claim, Beuerle disclose hot-filling the container with the heated product (paragraph [0024], hot-fill liquid is 155-205 degrees F.) and capping the container prior to mechanically inverting the base (paragraph [0008], the container must be hot-filled and capped before being cooled to from a vacuum within the container).

Regarding Claim 4, Beuerle and as modified Hume in the parent claim, Beuerle discloses wherein the heated product heats (paragraph [0024], hot-fill liquid is 155-205 degrees F.) the container above the glass transition temperature, wherein Hume teaches a glass transition temperature less that the hot-fill liquid (Column 1, lines 49-57, Tg for PET is 175-185 degrees F.).
Therefore, it would have been obvious to one of ordinary skill in the art the further define the material properties of the container made of PET material in Beuerle with the Tg of PET material.

Regarding Claim 5, Beuerle and as modified Hume in the parent claim, Beuerle wherein the container is hot-filled with product heated to a temperature within the range of 165°F to 205°F (paragraph [0024], hot-fill liquid is 155-205 degrees F.). 

Regarding Claim 6, Beuerle and as modified Hume in the parent claim, Beuerle disclose wherein the product is a beverage or food (paragraph [0006], juice bottles).

Regarding Claim 7, Beuerle and as modified Hume in the parent claim, Beuerle discloses wherein the container is hot-filled with product heated to about 185°F (paragraph [0024], hot-fill liquid is 155-205 degrees F.).

Regarding Claim 8, Beuerle and as modified Hume in the parent claim, Beuerle discloses wherein the base is mechanically inverted with a force within the range of (paragraph [0007], a force is required to overcome the force of internal pressure of the container).
The examiner further notes that the force required to deform a container is an experimental value which changes based on materials comprising the container, and that in this instance, since the applicant has claimed a container made of a PET material and Beuerle disclose a container made of a PET material, then it would be obvious to one of ordinary skill in the art that both containers would have similar physical properties, such as the force required to mechanically invert the base of a container made of PET material.

Regarding Claim 10, Beuerle and as modified Hume in the parent claim, Beuerle discloses wherein the base includes a base inversion area that is less than 50% of a total projected surface area of the base (Figs. 3-5, inversion at portion 84 is less than 50% of the base area).

Regarding Claim 11, Beuerle and as modified Hume in the parent claim, Beuerle discloses after mechanically inverting the base, cooling the container and the product to create a negative pressure vacuum within the container (Figs.6-7, a vacuum, created by the cooling of the product, inverts the base).

Regarding Claim 14, Beuerle and as modified Hume in the parent claim, Beuerle discloses wherein the positive pressure reinforces the container during conveying and (paragraph [0007], examiner notes that the internal pressure within the container would reinforce the entire container).

Regarding Claim 15, Beuerle and as modified Hume in the parent claim, Beuerle discloses wherein the base is mechanically inverted prior to the heated product cooling from within the range of 165°F to 205°F to about 98°F (Figs. 5-6, the inversion of the base at 84 happens when the hot-fill is within the temperature range, paragraph [0024], hot-fill liquid is 155-205 degrees F.).

Regarding Clam 16, Beuerle discloses a method for hot-filling a polymeric container (10-Fig. 1) made of a container material (paragraph [0022], container 10 is made of PET) with heated product (abstract, hot fill) comprising: 
filling the polymeric container with the heated product (abstract);
heating the container material above a glass transition temperature (paragraph [0024], the principles of thermodynamics would heat the container material to that of the hot-fill liquid, between 155-205 degrees F.); 
capping the polymeric container (paragraph [0024]);
mechanically inverting (Figs. 3-4, movement of ring insert 70 mechanically inverts a portion of base 60) a base (60-Figs. 2-3) of the polymeric container prior to the heated product cooling below a glass transition temperature of the container material to create a positive pressure within the container (paragraph [0008], container is hot filled with a commodity; paragraph [0031], portion 84 is formed before subsequent cooling of the contents); and
(paragraph [0008], the container is cooled to create a vacuum within the container).
However, Beuerle is silent regarding the glass transition temperature of the container material.
Hume teaches a glass transition temperature of the container material (Column 1, lines 49-57, Tg for PET is 175-185 degrees F.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention, to have modified the hot-fill process, wherein the hot-fill product is 185 degrees F. of Beuerle with the teachings of Hume, wherein a PET Tg is between 175-185 degrees F., so that the PET material of Beuerle would reach a Tg temperature, wherein in the amorphous state the base can be deformed in a predictable way to form the end result base. 

Regarding Claim 17, Beuerle and as modified Hume in the parent claim, Beuerle disclose wherein the container material is PET (paragraph [0022], container 10 is made of PET) and Hume the glass transition temperature is about 152°F to 178°F (Column 1, lines 49-57, Tg for PET is 175-185 degrees F.).
Therefore, it would have been obvious to one of ordinary skill in the art the further define the material properties of the container made of PET material in Beuerle with the Tg of PET material.

Regarding Claim 18, Beuerle and as modified Hume in the parent claim, Beuerle discloses wherein the container is hot-filled with product heated to about 185°F (paragraph [0024], hot-fill liquid is 155-205 degrees F.).

Regarding Claim 19, Beuerle and as modified Hume in the parent claim, Beuerle discloses wherein the heated product heats (paragraph [0024], hot-fill liquid is 155-205 degrees F.) the container above the glass transition temperature, wherein Hume teaches a glass transition temperature less that the hot-fill liquid (Column 1, lines 49-57, Tg for PET is 175-185 degrees F.).
Therefore, it would have been obvious to one of ordinary skill in the art the further define the material properties of the container made of PET material in Beuerle with the Tg of PET material.

Regarding Claim 20, Beuerle and as modified Hume in the parent claim, Beuerle discloses wherein the base is mechanically inverted prior to the heated product cooling from within the range of 165°F to 205°F to about 98°F (Figs. 5-6, the inversion of the base at 84 happens when the hot-fill is within the temperature range, paragraph [0024], hot-fill liquid is 155-205 degrees F.).

Regarding Claim 21, Beuerle and as modified Hume in the parent claim, Beuerle discloses wherein the base is mechanically inverted with a force within the range of 40lbs. to 80lbs (paragraph [0007], a force is required to overcome the force of internal pressure of the container).
.

Claims 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Beuerle (US Pub 20090202766) and as modified Hume (US Patent 5492467) in the parent claim, and further in view of Krisknakumar (US Patent 5908128).

Regarding Claims 9 and 12, Beuerle and as modified Hume in the parent claim, Beuerle disclose a container.
However, Beuerle and as modified by Hume is silent regarding wherein the base has a thickness within the range of 0.010" to 0.020".
Krisknakumar teaches wherein a base has a thickness within the range of 0.010" to 0.020" (claim 23, wall thickness on the order of 0.012 to 0.025 inch).
Therefore, it would have been obvious to one of ordinary skill in the art, before the applicant’s invention, to have modified the base the container of Beuerle, to have defined the thickness of 0.012 to 0.025 inch as taught by Krisknakumar, so to further define the thickness of base to insure that enough material is present during deformation to insure the deformation of the container is in a predictable way.

Claim 12-13 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Beuerle (US Pub 20090202766) and as modified Hume (US Patent 5492467) in the parent claim, and further in view of Daugherty (US Patent 3873264).

Regarding Claims 12 and 23, Beuerle and as modified Hume in the parent claim, Beuerle discloses the hot-filled container.
However, Beuerle and Hume are silent regarding cooling the container and the product by passing the container through a water spray tunnel.
Daugherty teaches method of cooling a container (12-Fig. 1) and the product by passing the container through a water spray tunnel (Fig. 8, 46, 47 and 48 form a tunnel in which water is sprayed by sprayer 50 to cool container 12).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the apparatus of Beuerle, to have incorporated the cooling station as taught by Daugherty, so to expedite the cooling the containers and the contents of the containers, in order to reduce product time in processing the containers.

Regarding Claim 13 and 24, Beuerle and as modified Hume and Daugherty in the parent claim, Daugherty teaches labeling and packing the container subsequent to cooling the container (Abstract, A system for improving the adhesion of labels to plastic coated bottles).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945. The examiner can normally be reached M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                             01/15/2022
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731